Exhibit 10.11
[CARDO MEDICAL, LLC LETTERHEAD]
September 5, 2008
Mr. Derrick Romine
20342 Via Cellini
Porter Ranch, CA 91326

           Re:   Employment Offer Letter

     Dear Derrick:
     The purpose of this letter is to set forth the basic terms pursuant to
which you have agreed to work for Cardo Medical, LLC (the “Company”) as its
Chief Financial Officer.
     In your capacity as Chief Financial Officer, you shall do and perform all
services, acts and things necessary or advisable commensurate with your position
to promote the continued success of the Company’s business, subject to the
instructions, policies and limitations which may be set from time to time by the
Managers of the Company (the “Managers”) or its Chief Executive Officer. In
addition, you will be required to have proof of a valid driver’s license and
current automobile insurance on file at all times as you may be requested to
drive on Company business from time to time.
     Your monthly base salary will be $15,000 (the equivalent of $180,000 per
year), which will be subject to review and possible adjustment by the Managers
on an annual basis. This salary will be paid to you in accordance with the
Company’s normal payroll policies, and the salary will be subject to all
applicable withholding charges. In addition, you will be eligible to participate
in all health insurance and employee benefit plans adopted by us, which are
subject to change from time to time. Currently, we expect this to include a
healthcare plan, which we anticipate adopting upon the completion of the merger
(the “Merger”) of the Company with a wholly-owned subsidiary of
clickNsettle.com, Inc. (“CKST”). Your participation in these benefits will be
subject to the terms of the applicable benefits plans.
     The Company will reimburse you for normal business expenses, including
travel expenses, as well as mileage on a personal vehicle, incurred and
submitted in accordance with Company policy. Vacation, sick pay and holidays
also will be in accordance with Company policy, which, again, is subject to
revision from time to time. Currently, you will be eligible to accrue three
weeks of vacation during your first year of employment.
     In addition to your base salary and employee benefits, you will be entitled
to receive a bonus up to a maximum amount of $45,000 based on specific
performance objectives tied to the Company meeting its financial targets. The
Company targets will be set, and achievement of these targets will be measured,
by the Managers annually, in each case in their discretion. Please be advised
that the Company reserves the right to modify the bonus structure from time to
time as it deems appropriate in its business judgment. You will be provided
notice of such modification prior to its implementation.
     In addition, this confirms your receipt of options exercisable for 0.70443
units of membership interests in the Company at an exercise price of $147,625
per unit (which is not less than the fair market value on the date of grant).
Upon completion of the Merger, these options converted to options exercisable
for 470,000 shares of the Common Stock of CKST at an exercise price of $0.22126
per share (which is not less than the fair market value on the date of grant).
The term of the option will be 10 years, subject to earlier expiration if your
services to CKST (following the Merger) are terminated. The option will vest in
five (5) equal installments over five (5) years, with the first installment
vesting on the first

 



--------------------------------------------------------------------------------



 



Mr. Derrick Romine
September 5, 2008
Page 2
anniversary of the date of grant. The option will be subject to the other terms
and conditions set forth in a standard form of Nonstatutory Stock Option
Agreement.
     While it is our sincere hope and belief that our relationship will be a
long one, the representations in this letter and from our discussion(s) with you
should not be construed in any matter as a proposed contract for any fixed term.
Indeed, you should be aware that your employment with the Company shall be
entirely “at-will”. This means that either you or the Company is free to
terminate our relationship at any time, with or without “Cause” or “Good Reason”
(each as defined below). This “at-will” relationship can only be changed by an
agreement in writing signed by you and the Managers.
     Notwithstanding the “at-will” nature of your employment, if the Company
terminates your employment without Cause, or if you terminate your employment
with Good Reason, at any time during the first two (2) years of your employment
(i.e., on or before September 4, 2010), you will be entitled to the following
severance benefits (together, the “Severance Benefits”):
     (a) The Company will pay you the sum of six (6) months of your then-current
monthly salary as severance payment to be paid in bi-weekly installments so long
as you do not work or otherwise provide services to a competitor of the Company
or CKST during such six (6)-month period. Such severance payment shall be
subject to all applicable payroll withholdings.
     (b) Fifty percent (50%) of your unvested options will become fully
exercisable as of the date of termination of your employment (the “Termination
Date”) and, together with any vest options at the Termination Date, may be
exercised pursuant to the terms thereof within ninety (90) days of the
Termination Date (or one (1) year after the Termination Date if you die during
such 90-day period). The remaining unvested options at the Termination Date, to
the extent not then presently exercisable, shall terminate as of the Termination
Date and shall not be exercisable thereafter.
     As a precondition to your receiving the Severance Benefits, the Company may
require that you reconfirm, in writing, you obligations hereunder and execute a
general release of any and all claims you might have against the Company and
CKST and their respective officers, directors, managers, employees and agents,
whether arising out of your employment or termination of employment.
     If you are terminated for Cause, or if you voluntarily terminate your
employment or resign from your positions with the Company or CKST without Good
Reason, you shall not be entitled to the Severance Benefits. As used herein, the
term “Cause” means an act or omission that constitutes fraud, deceit,
intentional misconduct, a knowing violation of law, recklessness or gross
negligence that materially and adversely has affected or affects the business of
the Company and/or CKST, a material breach of any of your obligations under any
written agreement with the Company and/or CKST, or material nonperformance of
your duties to the Company and/or CKST which has not been cured after 15 days’
written notice from the Company and/or CKST setting forth in reasonable detail
the nature of the nonperformance. As used herein, the term “Good Reason” means a
material breach by the Company and/or CKST of any of their obligations under any
written agreement with you, a substantial and unusual reduction in your duties,
responsibilities or authority, or receipt of instructions to take actions in
violation of law that has not been cured after 15 days’ written notice from you
to the Company and/or CKST setting forth in reasonable detail the nature of the
action giving rise to the claim of Good Reason.
     This letter will constitute the entire understanding between you and the
Company with regard to your employment with us, and shall supersede all previous
understandings and agreements, verbal or written, including, without limitation,
the employment offer letter presented to you in February 2008 (the “February
Offer Letter”). By signing below, you acknowledge that the February Offer Letter
is void and of no effect and does not create any rights or obligations for you
or the Company.

 



--------------------------------------------------------------------------------



 



Mr. Derrick Romine
September 5, 2008
Page 3
     Your employment will also be subject to any Company policies, employment
manuals or other materials which affect the employment of its employees (which
are subject to revision from time to time except for the policies of at-will
employment and the arbitration of disputes), unless these policies conflict with
the specific terms of this letter, in which case this letter will apply. Any
future modifications to the terms of your employment must be in writing and
signed by the Managers.
     If the above proposal conforms to your understanding of our agreement,
please let me know by signing this letter in the space provided below and
returning it to me. Please also note you will be required to sign an Employee
Confidentiality Agreement and an Agreement to Arbitrate (which may be set forth
in the Employee Handbook). Your execution of these agreements is a standard
condition of employment (or continued employment) with the Company. Of course,
you will be provided with the opportunity to ask us any questions about these
forms, or to discuss them with an attorney, prior to signing them.
     Derrick, we look forward to continuing to work with you. If you have any
questions pertaining to your position or anything discussed in this letter,
please do not hesitate to call me at (310) 274-2036.

            Sincerely,
      /s/ Andrew A. Brooks, M.D.             Andrew A. Brooks, M.D.,
Chief Executive Officer     

     I have reviewed the terms of the employment offer described above, I have
had an opportunity to ask questions about them, I understand them and I accept
them.

             
Signed:
  /s/ Derrick Romine   Date:   September 5, 2008
 
           

 